           Case 4:18-cr-00223-RCC-DTF Document 260 Filed 06/11/19 Page 1 of 1



                                      DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
Senior U.S. District Judge: Raner C. Collins       Date: June 11, 2019
USA v. Scott Daniel Warren                         Case Number: CR-18-00223-TUC-RCC (DTF)

Assistant U.S. Attorney: Anna Wright/Nathaniel Walters
Attorney for Defendant: Gregory Kuykendall/Amy Knight (Retained)
Deputy Clerk: Sherry Gammon
Court Reporter: Erica McQuillen
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

JURY TRIAL: Day 9
The jury arrives at 9:30 a.m. to resume deliberation.
10:30 a.m. – The jury is unable to view Government’s exhibit 104 and requests another copy be
provided.

Recess taken 10:39 a.m. - 10:58 a.m.
Deliberation resumes.
11:04 a.m. – Defense counsel telephonically offers no objection to the jury being provided with
another copy of Government’s exhibit 104 as long as the Court reviews it first to verify the contents.
The Court receives Government’s exhibit 104A as a replacement and, having verified the contents,
provides the exhibit to the jury.

Lunch recess taken 11:30 a.m. – 12:30 p.m. Lunch is provided to the jurors. The jurors continue to
deliberate during lunch.

12:50 p.m. – Jury note received.

Recess taken 12:46 p.m. - 1:10 p.m.

1:28 p.m. – In absence of the jury, counsel and the Court review the note.
The jury enters at 1:30 p.m. The foreperson, Juror #5, informs the Court the jury is deadlocked. The
Court declares a mistrial.

A Status Conference is set for 7/2/2019 at 9:40 a.m. before Senior Judge Raner C. Collins.

                                                               Jury Trial: 8 Minutes
                                                               Start: 1:28 p.m. Stop: 1:36 p.m.
                                                               Jury deliberation: 3 Hours 15 Minutes
                                                               9:30 a.m. – 1:28 p.m.
